Title: John Adams to Abigail Adams, 4 January 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Amsterdam Jany. 4. 1782
     
     My Health is returning to me by degrees, and I hope to be fully reestablished by the Help of constant Exercise, and great Care, but I want the Consolations of my family.—Alass! When shall I have it.
     Charles I presume is sailed in the Cicero from Bilbao, and John is well with Mr. Dana at Petersbourg.
     The political Questions here are, a seperate Peace with England and the Mediation of Russia on one Hand and an Alliance with France, Spain and America on the other. The Deliberations will be as long as possible—and the Result nobody can guess.
     My Blessing to my Children, Duty to Parents, Affection to Friends, &c.
     
      Yours forever,
      J. Adams
     
    